id office uilc cca_2008120909255834 ------------ number release date from ----------------------- sent tuesday december am to ------------ cc ------------------------------------------ subject consent to extend s l by potential successor --------- where the common parent of a consolidated_group is merged out of existence into a successor you ask whether it is necessary to obtain the consents shown on forms or each of which is a consent of a transferee you point out the cautionary language of irm which indicates that to minimize the risk of relying on an invalid consent action should be taken to protect the s l of the transferee and transferor state law varies as to whether a successor is treated as primarily liable steps into the shoes of the taxpayer or secondarily liable specialized form of transferee under primary successor liability we can either use the taxpayer’s s l in respect to assessment and collection against the successor or use the s l under secondary successor liability it may vary as to whether we get the s l applicable to the taxpayer or the s l applicable to a transferee in respect of a successor who is secondarily liable but in any event we can use the s l if the successor does not execute a consent extending the period however the additional time for assessment against a transferee including a successor will expire at the regular time provided in and that remedy will not longer be available apart from clear statutory mergers in a state which imposes primary liability on the successor the facts can sometimes be less than a sure thing also the transaction may be staged as an asset sale in which an important factor is whether the acquiring_corporation paid adequate_consideration for the assets if so we may be attempting to prove successor liability resulting from de_facto merger or mere continuation as an exception to the general_rule that a purchaser who pays full value does not become liable for the debts of the seller because of the variance in state law and potential unreliability of facts consents provide protection of the and other transferee s l while not hurting our ability to prove primary successor liability ----
